Citation Nr: 0214013	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1944.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for 
post-traumatic stress disorder (PTSD) was denied.  In 
December 2000, the Board remanded the veteran's claim in 
order to notify him of new legislation; the RO has now 
returned the case to the Board for appellate review.

The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  There is no competent medical evidence showing that the 
veteran has any current diagnosis of PTSD.

3.  The veteran does not have PTSD due to his in-service 
experiences.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Entitlement to Service Connection for PTSD.

The veteran contends that he currently suffers from PTSD as a 
result of inservice events, and that service connection for 
PTSD is appropriate.  After a review of the evidence, the 
Board finds that the preponderance of the evidence is against 
his contention and that his claim for service connection for 
PTSD must therefore fail. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The Board has considered the veteran's statements submitted 
in support of his contention that he has PTSD as a result of 
his service.  To the extent that his statements represent 
evidence of stressors or continuity of symptomatology, 
without more these statements are not competent evidence of a 
diagnosis of PTSD, nor do they establish a nexus between an 
acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The veteran has not shown that he has the 
requisite competence.

The preponderance of the competent medical evidence of record 
does not establish a current diagnosis of PTSD.  The service 
medical records do not contain any diagnosis of post-
traumatic stress disorder.  Post-service, there is no 
evidence of a diagnosis of PTSD.  The first evidence of any 
psychiatric treatment is found in the private treatment 
records from February 1982 that show a diagnosis of severe 
anxiety reaction.  A May 2000 statement from the veteran's 
private physician, Dr. Power, noted that "it is well known 
that irritable colon syndrome is due to ongoing stress".  In 
April 2001, the veteran submitted a statement from another 
private physician, Dr. Armstrong, who opined that an 
irritable bowel or a nervous stomach could be symptoms that 
were post-traumatic in nature.  

While the Board does consider all evidence submitted by the 
veteran, there is no requirement that additional evidentiary 
weight be given to the opinions of physicians who treat the 
veteran.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001).  This is particularly true where there is no 
indication that the physician formed his opinion on a basis 
separate from the veteran's recitation of his medical and 
service background and there is no indication that the 
physician reviewed the veteran's service medical records or 
other relevant document which would enable the physician to 
form an opinion as to service connection based on independent 
grounds.  See Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) 
(citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Knightly v. Brown, 6 Vet. App. 2220, 205-06 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  In this 
case, there was no indication that Dr. Armstrong formed his 
April 2001 opinion on a basis separate from the veteran's 
recitation of his medical and service background.  The 
veteran's private treatment records are also void of any 
reference of complaints, treatment, or diagnosis of PTSD. 

The veteran was furnished a PTSD questionnaire to complete 
and return.  The veteran's response in April 2002 indicated 
that he was the only black soldier in his unit from 1942 to 
1944 and that he was exposed to both physical and mental 
related racial incidents.  In a May 2000 statement, the 
veteran noted that the atmosphere he was exposed to in 
service made him experience stress, which resulted in 
physical symptoms including a digestive condition. 

The Board acknowledges the veteran's complaints of PTSD.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the relationship between events during service and his 
current psychiatric disability.  His opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events that occurred during service 
and his current complaints of PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The veterans' statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

Although the veteran contends that he suffers from PTSD due 
to events that occurred in service, there is no competent 
medical evidence of a diagnosis of PTSD of record.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for PTSD is denied.  
In addition, since the evidence is against a diagnosis of 
PTSD, the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-
99 (1999) are not for application.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for PTSD.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  Furthermore, in light of the fact that the veteran 
does not have a current diagnosis of PTSD, there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a letter dated in December 
2000 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed, particularly because there is 
no competent medical evidence of a current diagnosis of PTSD.  
Consequently, any defect in such notice would not prejudice 
the veteran in this instance.  The Board finds that VA's 
duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.

The RO provided the veteran with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the veteran of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for PTSD is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

